Citation Nr: 1145032	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-29 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for disabilities of the bilateral knees. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1986 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied service connection for disabilities of the bilateral knees. 


FINDING OF FACT

The Veteran's osteoarthritis of the bilateral knees is related to the chronic complaints of bilateral knee pain during active service, diagnosed at the time as chondromalacia patellae. 


CONCLUSION OF LAW

Disabilities of the bilateral knees were incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for disabilities of the bilateral knees has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Analysis

The Veteran contends that she is entitled to service connection for disabilities of the bilateral knees.  For the reasons that follow, the Board concludes that service connection is warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including osteoarthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

With regard to the first Shedden element, namely evidence of a current disability, the Board notes that there has been an issue as to whether the Veteran has a disability of the knees apart from her service-connected fibromyalgia, which has been found to encompass her multiple joint pain and certain other symptoms.  In this regard, a May 2007 VA examination report reflects that no objective pathology of the knees was found on examination and therefore the Veteran's bilateral knee pain was attributed to her fibromyalgia.  However, an August 2005 VA examination report reflects a diagnosis of osteoarthritis of the bilateral knees.  Moreover, a September 2008 VA treatment record also shows a diagnosis of osteoarthritis of the bilateral knees based on x-ray studies.  Finally, a November 2008 VA treatment record shows that an MRI of the knees demonstrated extensive cartilage loss of the medial compartment of the right knee, with macerated tearing from the posterior horn.  Thus, the Board finds that the evidence of record establishes that the Veteran has arthritis of the bilateral knees, a disability separate from fibromyalgia.  See 38 C.F.R. § 3.102.  

The Board also finds that the evidence shows that a disease or injury of the bilateral knees manifested during active service.  See Shedden, 381 F.3d at 1166-67.  In this regard, the service treatment records show multiple complaints of bilateral knee pain and diagnoses of patellofemoral syndrome and chondromalacia patellae.   Specifically, a July 1987 service treatment record reflects that the Veteran reported bilateral knee pain, which was diagnosed as patellofemoral pain syndrome versus quad tendonitis.  An August 1987 service treatment record reflects that the Veteran had chronic pain in both knees.  The Veteran stated that the pain began during extensive physical training in boot camp.  A September 1987 service treatment record shows that the Veteran reported increased pain in the knees.  She was diagnosed with an acute exacerbation of chondromalacia patellae.  An October 1987 Medical Board report reflects that the Veteran noticed the onset of bilateral knee pain one year earlier during recruit training camp.  Since that time she had experienced problems with swelling, numbness, and giving way of the knees.  Physical examination demonstrated mild patellofemoral crepitus bilaterally.  The Veteran had pain along the medial retinaculum in the superior pole of the patella with stress testing and palpation.  She was diagnosed with bilateral anterior knee pain.  The Medical Board concluded that she was unable to perform the full duties of her rank because of continued knee pain.  A December 1987 service treatment record shows that the Veteran was seen again for bilateral patellofemoral pain syndrome.  In February 1988, the Central Physical Evaluation Board found that the Veteran was unfit for duty in part due to her bilateral chondromalacia patellae.  

The Board notes that the Veteran's bilateral knee pain was found by the Physical Evaluation Board to exist prior to entry (EPTE).  However, the Veteran's November 1985 entrance examination reflects that the Veteran's lower extremities were found to be normal on clinical evaluation.  There is no evidence of a history of knee problems prior to service.  No explanation was provided for the designation of EPTE next to the diagnosis of bilateral anterior knee pain.  Accordingly, the Veteran is entitled to the presumption of soundness.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(1).  Further, there is no clear and unmistakable evidence showing that the Veteran's bilateral knee problems pre-existed active service and was not aggravated thereby.  See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Indeed, there is no evidence at all to support such a conclusion.  Therefore, the Board finds that the presumption of soundness has not been rebutted by the designation of EPTE.  

Based on the service treatment records, and giving the Veteran the benefit of the doubt, the Board finds that a chronic disability of the knees manifested during active service.  See 38 C.F.R. § 3.102.

The Board also finds that the evidence is at least in equipoise as to whether the Veteran's current disability of the bilateral knees, diagnosed as osteoarthritis, is related to the Veteran's in-service knee problems.  In this regard, the evidence of record post-dating service shows a continuity of symptomatology pertaining to the knees.  See 38 C.F.R. § 3.303.  

Specifically, in April 1988, shortly after separation from service that same month, the Veteran submitted a claim for right knee pain.  At a June 1988 VA examination, the Veteran's right knee flexion was to 135 degrees, and thus five degrees short of normal flexion, which is to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2011).  There was also a positive McMurray sign in the right knee with a palpable click and pop along the lateral joint line.  The examiner did not render a diagnosis with regard to the Veteran's knees.  Rather, because the Veteran also suffered from parasthesias, dysesthesias, and swelling of the upper and lower extremities, among other symptoms, the examiner thought she might have a rheumatological disorder and recommended that she be seen by a rheumatologist. 

A September 1988 VA treatment record shows that the Veteran was seen by a rheumatologist and complained of joint pain and swelling, especially in her knees, ankles, shoulders, elbows, and wrists.  She also reported episodes of swelling of her lower extremities, parasthesias, muscle aches, and muscle weakness.  The Veteran was diagnosed with fibrositis in a December 1988 VA treatment record.  Service connection for fibrositis was granted in a February 1989 rating decision, and the rating decision indicates that the grant of service connection for this disorder encompassed the Veteran's knee pain, among other symptoms. 

A February 1991 VA treatment record reflects that the Veteran reported diffuse pain.  She stated that her knees, ankles, and toes presented the worst pain.

In an April 2003 claim for increased compensation based on unemployability, the Veteran reported chronic pain in her knees.

In a July 2003 statement, the Veteran reported that her back, hips, and knees hurt all the time. 

A July 2003 VA examination report reflects that on examination the Veteran had pain along the medial and lateral aspects of both knees.  It was also noted that the Veteran had diffuse tenderness throughout her body.  She winced in pain when any area was palpated.  The Veteran was diagnosed with fibromyalgia. 

An August 2005 VA examination report shows a diagnosis of osteoarthritis involving both knees.

At the May 2007 VA examination, the Veteran stated that her knee pain had worsened over the years and that the pain was brought about by prolonged ambulation.  She described pain along the proximal anterior tibia region as well as diffuse pain in both knees with weight bearing activities.  The Veteran also reported intermittent locking and swelling of the right knee, but not the left.  An examination of the knees revealed normal-appearing knees without redness, swelling, or heat.  There was diffused tenderness to palpation throughout the knees without localization of the pain.  A grind test was positive in both knees.  The Veteran's range of motion of the knees was 0 to 110 degrees bilaterally, with pain beginning at 110 degrees.  In other words, the Veteran had some limitation of motion in both knees due to pain.  See 38 C.F.R. § 4.71a, Plate II.  The examiner found that x-rays of the knees were unremarkable and showed no gross joint abnormalities.  The examiner concluded that the Veteran's bilateral knee pain was related to her long-standing service-connected fibromyalgia (previously diagnosed as fibrositis).  It was noted that the Veteran's knee symptoms seemed to correlate with the onset of fibromyalgia (which the examiner noted earlier in the examination report dated back to active service in 1986).  The examiner found no evidence of localized pain that could be attributed to a specific knee condition outside of fibromyalgia as there was insufficient medical evidence to render a diagnosis based on the examination and the x-ray reports.  

A March 2008 VA treatment record reflects that the Veteran reported right knee pain which had been present for twenty years and which had worsened in the past two or three years. 

As noted above, a September 2008 VA treatment record reflects a diagnosis of osteoarthritis of the bilateral knees based on x-ray studies, and a November 2008 VA treatment record shows that an MRI of the knees demonstrated extensive cartilage loss of the medial compartment of the right knee, with macerated tearing from the posterior horn.  

In carefully reviewing the record, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's arthritis of the knees is related to her in-service knee problems.  Although the post-service contemporaneous treatment records do not show specific treatment or diagnoses pertaining to the knees, they do show that since shortly after service, beginning with her April 1988 claim, the Veteran reported knee pain, especially in the right knee, along with pain in multiple parts of her body as well as other medical issues.  The knee pain was attributed to the Veteran's fibromyalgia (previous diagnosed as fibrositis) which has been service-connected.  However, there is no indication that diagnostic imaging of the knees was performed at this time.  The fact that the Veteran had diffuse pain in her joints and other symptoms diagnosed as fibromyalgia does not preclude the possibility that she also had separate pathology of the knees.  

Subsequent treatment records show that the Veteran continued to report problems with her knees along with other joint pain.  Significantly, in the February 1991 VA treatment record, the Veteran stated that her multiple joint pain was the worst in her knees and feet, which supports a finding that she had disabilities of the knees apart from fibromyalgia.  In light of this history, the Board finds the Veteran's statement in the March 2008 VA treatment record that her knee pain had been present for twenty years (essentially since active service) to be credible.  Further supporting this finding is the examiner's conclusion in the March 2007 VA examination report that the Veteran's knee problems had been present since active service (i.e. in correlation with the onset of fibromyalgia).  Although the Veteran's right knee has presented the worst problems, and it was only the right knee that the Veteran mentioned in her April 1988 claim for service connection, VA treatment records dating since at least September 1988 show complaints of pain in both knees.  Thus, the Board finds that a continuity of symptoms since active service has been established for both knees.  See 38 C.F.R. § 3.303. 

Giving the Veteran the benefit of the doubt, the Board finds in light of the foregoing that her osteoarthritis of the bilateral knees is related to the chondromalacia diagnosed in service.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  While the examiner found in the May 2007 VA examination report that the Veteran's bilateral knee pain was a symptom of fibromyalgia, the Board notes that the VA treatment records show diagnoses of osteoarthritis both before and after this examination was conducted, i.e. in August 2005 and September 2008.  Therefore, the Board must discount the weight of the examiner's opinion, as it did not take into account the diagnosis of osteoarthritis, which is clearly distinct from fibromyalgia. 

Accordingly, giving the Veteran the benefit of the doubt, service connection for disabilities of the bilateral knees is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; Shedden, 381 F.3d at 1166-67.


ORDER

Entitlement to service connection for disabilities of the bilateral knees is granted.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


